OPINION
PER CURIAM.
The Petition for Allowance of Appeal is granted. The orders of the Court of Common Pleas of Philadelphia and the Commonwealth Court are reversed and the nominating petitions of Milton Pilgreen and other appellees involved herein are declared void and of no effect. Cf. Petition of Cianfrani, 467 Pa. 491, 359 A.2d 383 (1976); Nominating of Kloiber, 26 Pa.Cmwlth. 50, 362 A.2d 484 (1976).
ROBERTS, J., having concluded that the issue was correctly decided in the Court of Common Pleas of Philadelphia and in the Commonwealth Court, would deny the Petition for Allowance of Appeal.
NIX, J., did not participate in the consideration or decision of this case.